index numbers control number tam-120109-98 apr y internal_revenue_service national_office technical_advice_memorandum taxpayer's name taxpayer's address taxpayer's ein tax years involved date of conference legend taxpayer state a issue when must taxpayer report income from the sale of real_property personal_property and services under a pre-need funeral contract conclusion taxpayer must report income from pre-need funeral contracts when amounts under the contracts are due or received whichever is earlier facts taxpayer operates a cemetery funeral home in state a and uses an accrual_method of accounting in the course of its business taxpayer sells burial rights real_property merchandise personal_property and funeral services burial rights include cemetery lots mausoleum crypts and niches and lawn crypts merchandise includes caskets vaults urns memorials acknowledgment cards register books flowers etc rf services include preparation of the body use of taxpayer's facilities and staff for funeral services and opening and closing of the burial sites taxpayer also receives cash advances for death certificates and similar items taxpayer sells these services and property on both an at-need and pre-need basis for pre-need sales taxpayer and its customers generally enter into installment contracts that are paid over several years the payment terms of taxpayer's pre-need contracts including the down payment length of the payment period and monthly payment amounts vary depending on the customer's circumstances generally however taxpayer charges interest on the balance due only when the installment period is for more than three years and the customer pays less than percent down or less than dollar_figure per month when a pre-need contract is fully paid taxpayer is obligated under the contract to convey and provide the property and services as specified in the contract at that time the customer receives a certificate of ownership and is thereafter able to transfer the contract rights to others the customer cannot take possession of or modify the selected burial site in any way prior to payment in full in the event of a customer's death prior to full payment of the contract_price the balance of the contract_price must be paid_by the estate or the customer's survivors before taxpayer will provide for the burial consistent with state law the terms of the pre-need contracts provide that a customer may cancel the contract within days from the date of purchase and receive a full refund of all amounts paid a customer may cancel the portion of the contract attributable to services facilities and cash advances at any time and will be entitled to a full refund of all amounts paid for those items a refund for merchandise is provided only if at the time taxpayer is required to fulfill the obligations under the contract taxpayer cannot or does not comply with the contract in delivering the merchandise under no circumstances does taxpayer refund the amounts received for real_property in the case of a customer default taxpayer may terminate the contract and withdraw all funds in trust allocable to merchandise and keep all payments as liquidated_damages taxpayer will return to the customer all funds in trust allocable to services facilities and cash advances for financial reporting purposes taxpayer reports the full amount of the sales_price less the amount put into trust ’ in income when the contract is executed for under state a law taxpayer is required to put into trust percent of the payments received for future services percent of the payments received for cash advances and the greater of percent of the retail price or percent of the cost of p40 federal_income_tax purposes taxpayer reports in the year the contract is executed the amount actually received less the amount put into trust contract taxpayer does not report any income from the contract regardless of whether any payments are received in the third year of the contract taxpayer reports the remaining sales_price of the contract less the amount put into trust regardless of whether any payments are received or whether any payments are still owed by the customer the revenue_agent argues that taxpayer must report income from the sale of real_property personal_property and services when the pre-need contract is executed in the second year of the law and analysis sec_451 of the internal_revenue_code provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive income and the amount of the income can be determined with reasonable accuracy the all-events test see also sec_1_446-1 ii a all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is made whichever happens earliest see 372_us_128 revrul_84_31 1984_1_cb_127 in the instant case taxpayer's pre-need contracts provide for the sale of real_property personal_property and services with regard to real and personal_property the revenue_agent argues that under the all-events test the required performance occurs when the property is sold by taxpayer to the customer the agent contends that the sale of real and personal_property occurs when the pre-need contract is executed payments under the pre-need contract have been received taxpayer on the other hand argues that the sale does not occur until all the merchandise it sells the treatment of the amounts put into trust is not at issue in this technical_advice request in a letter dated date however taxpayer stated it does not dispute that income for all items under the pre-need contracts should be accrued when amounts under the contract are due or received whichever occurs earliest gf the determination of when a sale occurs is essentially a question that requires consideration of all the facts and circumstances of a particular situation 426_f2d_1391 sth cir 114_f2d_706 6th cir 68_tc_115 one important factor to consider in determining whether a sale of property has occurred is whether under the contract the seller has an unqualified right to receive the contract_price 281_us_11 86_f2d_637 2d cir due in large part to applicable state a law taxpayer does not have an unqualified right to receive income attributable to the real and personal_property at the time the pre-need contract is executed at the time the contract is executed the customer is expected to make regular payments to taxpayer for the entire purchase_price of the contract but has no duty under the contract to make any future payments if the customer fails to pay the entire contract_price taxpayer does not have the right to legally enforce the contract and cannot require the customer to pay the balance of any installments or interest due taxpayer may only terminate the contract keeping certain amounts the customer has already paid as liquidated_damages other factors to be considered in determining when a sale is complete for tax purposes are the transfer of legal_title and the shift of benefits_and_burdens_of_ownership of the property 40_tc_66 affd per curiam 336_f2d_771 9th cir generally a sale of property is complete upon the first of these events to occur 66_tc_904 citing dettners v commissioner 430_f2d_1019 6th cir under taxpayer's pre-need contracts legal_title to the real and personal_property is not transferred at the time the contract is executed instead title is transferred only after the customer has paid the entire contract_price further the benefits_and_burdens_of_ownership of the real and personal_property do not pass to the customer at the time the pre-need contract is executed one of the primary benefits associated with the ownership of property is possession and use of the property in the instant case a customer has no right to possess or use the property prior to full payment of the contract_price even in the event of the customer's death another benefit of property ownership is the right to transfer the property to others under taxpayer's pre-need contracts a customer can only transfer the rights under the contract after the customer has paid in full and taxpayer has issued a certificate of ownership based on all the facts and circumstances discussed above we conclude that the sale of real and personal_property occurs for tax purposes only when all amounts under the contracts are received from the customer thus we do not agree with the agent that the required performance occurs under the all-events test for real and personal_property at the time the contract is executed we must now determine when the all- events test is met with regard to real and personal_property as well as for services as noted earlier the all-events test is met when all the events have occurred that fix the right to receive income and the amount of the income can be determined with reasonable accuracy the first part of the all-events test is met when the required performance takes place payment is due or payment is made whichever happens earliest see schlude revrul_84_31 with regard to services in the instant case the required performance will not occur until after a customer's death thus income from services must be included in income when payment is due under the pre-need contract or payment is made whichever happens earlier with regard to real and personal_property the required performance does not take place until the property is sold we have determined that the sale of real and personal_property does not occur until all payments under the pre- need contract have been received in full thus income from real and personal_property must be included in income at the earlier of when payment is made or when payment is due under the contract a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
